EXHIBIT 10.1


RETIREMENT AND RESTRICTIVE COVENANT AGREEMENT
AND GENERAL RELEASE
This Retirement and Restrictive Covenant Agreement and General Release
(“Agreement”) is entered into by and between Newpark Resources, Inc. (“Company”)
and Bruce C. Smith (“Participant”) on July 2, 2019 with an effective date of
July 15, 2019. All capitalized terms not otherwise defined in this Agreement
shall have the meaning ascribed to them in that certain Newpark Resources, Inc.
Amended and Restated Retirement Policy, approved and adopted April 6, 2015,
amended as of February 19, 2019 (the “Program”).
WHEREAS, Company and Executive are parties to that certain Amended and Restated
Employment Agreement dated July 1, 2017, as amended from time to time (the
“Employment Agreement”), pursuant to which Participant also agreed to be bound
by the terms and conditions of the post-employment restrictions in the
Employment Agreement, including among other things, post-employment
confidentiality, non-competition, employee non-solicitation and customer
non-solicitation obligations (collectively, the “Restrictive Covenants”).
WHEREAS, Company maintains the Program whereby employees who satisfy the
criteria for a Qualifying Retirement are eligible to receive certain retirement
benefits, subject in all respects to the terms, covenants and conditions of the
Program, which include execution of this Agreement and compliance with all terms
of this Agreement, including the agreements, covenants, conditions and other
terms set forth in Section 3 through Section 6 herein (“Post-Retirement
Obligations”); and
WHEREAS, Participant intends to retire from his or her employment with the
Company on the Retirement Date (as defined below) and desires to participate in
the Program at such time pursuant to its terms and conditions and receive the
Retirement Benefits (as defined below) under the Program.
AGREEMENT TERMS
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the parties, the Company and
Participant, intending to be legally bound, hereby incorporate the recitals
above herein and agree as follows:
1.    Definitions. The following terms shall have the stated meaning, whenever
used in this Agreement:
1.1.    “Company Group” shall mean any Person (as defined below) in the group
consisting of the Company (including successors and assigns) and the direct and
indirect subsidiaries and affiliated Persons of the Company. As used herein, a
Person is affiliated with another Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with such Person. The term “control” (including, with correlative
meaning, the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
1.2.    “Company Group Business” shall mean (a) any business activity involving
or relating to (i) the manufacture and/or sale of drilling fluid systems or
related products and services in the energy industry, or (ii) the manufacture,
rental, and/or sale of composite mats, or (b) any other business activity in
which the Company Group is engaged as of the Retirement Date (as defined below).
1.3.    “Competing Business” shall mean any Person that is engaged in or is
planning to become engaged in business activities that are substantially similar
and/or functionally equivalent to all or a portion of the Company Group
Business; provided, however, that the term Competing Business shall not include


1

--------------------------------------------------------------------------------

EXHIBIT 10.1


any Person that is exclusively engaged in business activities that compete
solely with a portion of the Company Group Business in which Participant was not
involved, or about which Participant did not learn Confidential Information, in
each case, during Participant’s employment relationship with any member of the
Company Group.
1.4.    “Confidential Information” means any materials or information (whether
in written, printed, graphic, video, audio, electronically stored, disk or other
format) which (a) is not generally known to the public or within the industry;
(b) was acquired or learned by Participant as a result of and during
Participant’s employment relationship with a member of the Company Group; and
(c) relates to the business of the Company Group or its customers, including, by
way of example, strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company Group’s relationship with
that customer); pricing strategies and price curves; positions, plans, and
strategies for expansion or acquisitions; budgets; customer lists; research;
financial and sales data; raw materials purchasing or trading methodologies and
terms; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating the Company Group; bids or proposals submitted to any
third party; technologies and methods; manufacturing processes and know-how;
training methods and training processes; organizational structure; labor or
employee relations or agreements; payment amounts or rates paid to consultants
or other service providers; and other such confidential or proprietary
information. Information need not qualify as a trade secret to be protected as
Confidential Information under this Agreement, and the authorized and controlled
disclosure of Confidential Information to authorized parties by the Company
Group in the pursuit of its business will not cause the information to lose its
protected status under this Agreement.
1.5.     “Date of Notice” means the date upon which the Participant provides the
Company with proper notice of the Participant’s planned retirement date.
1.6.     “Person” means any individual, partnership, firm, corporation,
institution, limited liability company or any other legal entity or other
person.
1.7.    “Restricted Area” means any country, state or region, as applicable, of
North America, Europe, Latin America, the Middle East, Africa and/or the Asian
Pacific, in which any member of the Company Group performed Company Group
Business or had active plans to perform Company Group Business, in each case,
during Participant’s employment with any member the Company Group; provided that
Participant was involved in, learned Confidential Information about or had
access to Confidential Information related to, such Company Group Business or
active plans to perform Company Group Business in country, state or region, as
applicable.
1.8.    “Retirement Date” means July 15, 2019, the last date of Participant’s
employment relationship with the Company.
1.9.    Interpretation of “Including/Or/Law.” Unless expressed otherwise in this
Agreement, the term “including” means “including without limitation,” the use of
the word “or” is not exclusive, and the term “law” includes any (a) law of any
jurisdiction (federal, state, local or other jurisdiction), (b) statutory or
common law or (c) applicable regulations or other legal obligations.


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


2.    Retirement Benefits. As a result of Participant’s Qualifying Retirement,
and conditioned upon Participant’s execution and non-revocation of the release
of claims outlined in Section 3 of this Agreement, and subject to the terms and
conditions of the Program, and Participant’s continued compliance with the
Program, the Company shall provide Participant with the consideration described
in this Section 2 (collectively, the “Retirement Benefits”). Participant
acknowledges and agrees that the Retirement Benefits are good, valuable and
sufficient consideration to support the agreements contained herein.
2.1.    Lump Sum Payment. Company shall pay Participant a lump-sum payment of
One Hundred Fifty Thousand Dollars ($150,000.00) on the Retirement Date.
2.2.    Annual Cash Incentive Plan. Pursuant to the Program and that certain
Newpark Resources, Inc. 2010 Annual Cash Incentive Plan (the “2010 ACIP”),
Participant shall remain eligible to receive a prorated portion of the Award
Payment (as defined in the 2010 ACIP) for the current Plan Year (as defined in
the 2010 ACIP) (the “Prorated Award Payment”), subject in all respects to the
terms and conditions of the 2010 ACIP which are incorporated herein by
reference. The Prorated Award Payment, if earned, will be paid to Participant at
the same time as all other Award Payments are made to other 2010 ACIP
participants.  
2.3.    Annual Cash Incentive Plan Super-Over Achievement Award Payment.
Pursuant to the Program and the 2010 ACIP, Participant shall remain eligible to
receive the currently outstanding portion of the super-over achievement award
payment from the 2017 plan year (“Super-OA Award Payment”) which equals $31,330,
subject in all respects to the terms and conditions of the Program and the 2010
ACIP which are incorporated herein by reference. The Super-OA Award Payment will
be paid to Participant at the same time as all other Award Payments are made to
other 2010 ACIP participants.
2.4.    Time-Vested Stock Options. Pursuant to the Program and the award
agreement issued under that certain Newpark Resources, Inc. Amended and Restated
2006 Equity Incentive Plan (the “2006 Equity Plan”) and that certain Newpark
Resources, Inc. Amended and Restated 2015 Employee Equity Incentive Plan (the
“2015 Equity Plan” and together with the 2006 Plan, as applicable, the “Equity
Plans”), all unvested stock options that have been awarded to Participant prior
to the Date of Notice (“Options”), shall continue to become exercisable after
the Retirement Date pursuant to the original vesting schedule, subject in all
respects to the terms and conditions of any applicable grant agreement and the
Equity Plans (except for any continued employment requirement) and, in addition
to the otherwise applicable post-termination exercise period, all Options held
by Participant on the Retirement Date shall remain exercisable as follows: (a)
Options issued prior to April 6, 2015, shall remain exercisable until the
earlier of (i) two (2) years from the Retirement Date or (ii) the expiration
date designated in the applicable option agreement; and (b) Options issued on or
after April 6, 2015, shall remain exercisable until the expiration date
designated in the applicable option agreement. For the avoidance of doubt,
nothing in this Agreement shall be treated as permitting delivery of any Options
to Participant prior to the date such Options would have been delivered pursuant
to the terms of the applicable equity grant agreement or the Equity Plans if
Participant had remained employed by the Company following the Retirement Date.
2.5.    Performance-Based Cash Awards. Pursuant to the Program and the award
agreement issued under the Equity Plans, Participant shall remain eligible to
receive a prorated cash payment for any performance-based cash awards awarded to
Participant prior to the Date of Notice (the “Prorated CA Payment”) and subject
in all respects to the terms and conditions of any equity award agreement and
the Equity Plans (except any continued employment requirement). The Prorated CA
Payment, if earned, will be paid to Participant at the same time as all other
participants in the Equity Plans.
2.6.    Compliance with Post-Retirement Obligations. Strict compliance with and
satisfaction of each of the Post-Retirement Obligations is a specific condition
to Participant’s receipt of the Retirement


3

--------------------------------------------------------------------------------

EXHIBIT 10.1


Benefits provided under this Agreement, with such compliance and satisfaction
determined by the Company in its sole discretion. Violating any of the
Post-Retirement Obligations at any time shall result in Participant’s (a)
forfeiture of the right to receive payment of the Prorated Award Payment, if not
yet paid; (b) forfeiture of the right to receive payment of the Super-OA Award
Payment, if not yet paid; (c) termination of the extended exercise period for
any Options that were vested as of the Retirement Date, which shall remain
exercisable for the post-employment termination period provided in the
applicable award agreement; (c) forfeiture of all unexercised Options that
vested after the Retirement Date, which will become immediately unexercisable;
and (d) forfeiture of the right to receive payment of the Prorated CA Payment.
Participant understands that the applicable period for these Post-Retirement
Obligations for purposes of the Retirement Benefits may exceed the time period
attributed to the Restrictive Covenants.
2.7.    This Agreement is being executed pursuant to the Program, and includes
and is subject to all provisions of the Program, which are incorporated herein
by reference, and is subject to the terms and conditions of the 2010 ACIP and
Equity Plans and any applicable award agreements issued thereunder.
3.    Release. Participant’s “Release” includes all of the terms of this Section
3.
3.1.    Participant, on behalf of Participant, Participant’s heirs and assigns,
irrevocably and unconditionally releases, waives, and forever discharges each
member of the Company Group and each of their respective present and former
affiliates, agents, employees, officers, directors, attorneys, stockholders,
plan fiduciaries and benefit plans, and any successors and assigns of the
foregoing (collectively, the “Releasees”), from any and all claims, demands,
actions, causes of action, costs, fees, and all liabilities whatsoever, whether
known or unknown, fixed or contingent, which Participant has, had, or may have
against Releasees relating to or arising out of Participant’s employment with
the Company, or any other matter that arises through the date that this
Agreement is signed by Participant (“Released Claims”). Participant understands
that one condition of this Agreement is that Participant signs this Agreement on
his or her Retirement Date and Participant agrees to do so; however, should
Participant continue to work as an employee for any member of the Company Group
for any reason after signing this Agreement, Participant agrees to fulfill this
obligation and acknowledges that this condition can only be met by signing an
additional release of all claims for all matters arising through the final day
Participant works for any member of the Company Group without need for
additional consideration beyond what this Agreement already provides.
3.2.    Participant understands that the Released Claims include, to the extent
permitted by applicable law, claims at law or equity or sounding in contract
(express or implied) or tort, claims (including claims for monetary damages)
arising under any federal, state, or local laws, of any jurisdiction, that
prohibit age, sex, race, national origin, color, disability, religion, veteran
or any other form of discrimination, harassment, or retaliation (including the
Age Discrimination in Employment Act, the Americans with Disabilities Act, Title
VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C.
§ 1981, or the Rehabilitation Act), under the Family and Medical Leave Act, the
Employee Retirement Income Security Act, any other claim under any law related
to Participant’s employment with the Company, and any other matter arising
between Participant and any member of the Company Group through the date that
this Agreement is signed by Participant.
3.3.    The Released Claims also include any claims against any member of the
Company Group relating to any alleged entitlement to any form of compensation or
benefit, including payment of personal time off, annual or periodic incentives,
bonuses, restricted stock awards, restricted stock units, stock options and any
other financial recovery against any Releasees. Further, the terms and
provisions of this Agreement shall, to the extent permitted by applicable law,
extend and apply to all unknown, unsuspected or unanticipated injuries or
damages.


4

--------------------------------------------------------------------------------

EXHIBIT 10.1


3.4.    Nothing in this Agreement shall be construed as an attempt to waive any
right or claim which: is not waivable as a matter of law, involves the
Retirement Benefits provided under this Agreement, arises after the date this
Agreement is executed by Participant, involves Participant’s legal
indemnification rights (if any exist) for acts or omissions covered by such
rights, involves unemployment compensation benefits if Participant is otherwise
qualified for such benefits under applicable law, or involves any pending
workers’ compensation claim (however Participant represents and acknowledges
that he or she has no unfiled workers’ compensation claim or unreported injury).
3.5.    Release of Age Discrimination Claims. Participant acknowledges the
following:
3.5.1.    This Agreement is written in a manner calculated to be understood by
Participant, and Participant in fact understands the terms, conditions and
effect of this Agreement.
3.5.2.    This Agreement refers to rights or claims arising under the Age
Discrimination in Employment Act and the Older Workers’ Benefit Protection Act.
3.5.3.    Participant does not waive rights or claims that may arise after the
date this Agreement is executed by Participant.
3.5.4.    Participant is waiving rights or claims in exchange for consideration
which is in addition to anything of value to which Participant is already
entitled.
3.5.5.    Participant is advised to consult with an attorney prior to executing
the Agreement.
3.5.6.    Participant has forty-five (45) days in which to consider this
Agreement before accepting it, but need not take that long if Participant does
not wish to. Participant acknowledges that any decision to sign this Agreement
before the forty-five (45) days have expired was done so voluntarily, and not
because of any fraud or coercion or improper conduct by the Company Group.
However, Participant agrees not to sign this Agreement before his Retirement
Date.
3.5.7.    Participant is given a period of seven (7) calendar days following the
date Participant signs the Agreement to elect to revoke this Agreement
(“Revocation Period”). If revoked, (a) this Agreement will be revoked in full
and void ab initio, as if it had never been entered into; (b) Participant will
forfeit any right to receive payment of the Prorated Award Payment and Super-OA
Award Payment, if not yet paid; (c) the extended exercise period for any Options
that were vested as of the Retirement Date will be terminated and any such
vested Options shall remain exercisable for the post-employment termination
period provided in the applicable award agreement; (d) Participant will forfeit
any unexercised Options that vested after the Retirement Date, and such
unexercised Options will become immediately unexercisable; and (e) Participant
will forfeit the right to receive payment of the Prorated CA Payment.
3.5.8.    Participant fully understands all of the terms of this Agreement and
knowingly and voluntarily enters into this Agreement.
3.5.9.    Participant agrees that he has been provided sufficient time to review
this Agreement with his legal counsel and any notice of acceptance or revocation
should be made by Participant as specified in Section 6.2 (“Notices” Section)
below.
3.6.    Protected Agency Disclosures/Participation. Participant understands and
agrees that nothing in this Agreement shall be construed to prohibit Participant
from making disclosures to, filing a charge or complaint with, or participating
in any investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), the Securities and Exchange Commission (“SEC”) or any other
federal,


5

--------------------------------------------------------------------------------

EXHIBIT 10.1


state or local governmental agency or commission. This Agreement does not impose
any condition precedent (such as prior notice to the Company Group), any
penalty, or any other restriction or limitation adversely affecting
Participant’s rights regarding any governmental agency disclosure, report, claim
or investigation. Further, Participant may disclose his or her wages, hours, or
other terms and conditions of employment in the exercise of any rights provided
by the National Labor Relations Act. Notwithstanding the foregoing, Participant
agrees to waive Participant’s right to recover monetary damages or other
personal relief in any charge, complaint, or lawsuit that Participant has filed
or might file or which might be filed on Participant’s behalf. The Company and
Participant further understand and agree that nothing in this Agreement limits
Participant’s right to receive an award for information provided to the SEC or
under any of its programs.
3.7.    No Waiver. Participant understands and agrees that this Agreement shall
not in any way be construed as an admission by any of the Releasees or by
Participant of any unlawful or wrongful acts whatsoever against the other, or
any other Person, and Participant specifically disclaims any liability to or
wrongful acts against any of the Releasees, or any other Person, including those
relating to or involving, directly or indirectly, Participant’s employment by
the Company Group.
3.8.    Final Paycheck. Participant acknowledges and agrees that, following the
Retirement Date and within the time period required by law, the Company shall
pay Participant a final paycheck (“Final Paycheck”), which will include
Participant’s regular salary or hourly wages and all overtime or other
compensation of any kind owed for all time worked through and including the
Retirement Date. Accrued, unused vacation or paid time off will be paid in the
Final Paycheck if provided for under the applicable vacation or paid time off
policy in place at the time of the Retirement Date. If paid hourly, Participant
represents that Participant has reported all hours worked and that Participant
has been paid for all hours worked, including all overtime, or any other
compensation due and owing to Participant, once this Final Paycheck is paid.
3.9.    Expense Reimbursement. Participant agrees that within ten (10) business
days after the Retirement Date, Participant will submit in a form consistent
with Company policies Participant’s final documented expense reimbursement
statement reflecting all business expenses Participant has incurred as an
employee of the Company, but that have not yet been reimbursed, through the
Retirement Date, if any. The Company will reimburse Participant for these
expenses pursuant to its usual business practices. Participant acknowledges and
agrees that if Participant fails to timely submit an expenses reimbursement
statement, as outlined in this Section 3.9, Participant forfeits his or her
right, if any, to reimbursement for such business expenses.
Participant acknowledges that Participant has read this Section 4 carefully.
4.    Additional Representations and Agreements Regarding Post-Retirement
Obligations.
4.1.    Participant agrees that his obligations stated in this Agreement,
including each of the Post-Retirement Obligations, are in addition to any
obligations under applicable law or any agreement in effect before or after the
Retirement Date, including the Restrictive Covenants and any other pre-existing
severance, non-compete, non-solicitation, confidentiality or release of
liability obligations or agreements for the benefit of any member of the Company
Group to which Participant may be a party (collectively, “Other Obligations”),
and Participant hereby expressly ratifies such Other Obligations as reasonable,
necessary and enforceable and, as a condition to receiving the Retirement
Benefits, Participant agrees to continue to comply with and perform such Other
Obligations for the applicable duration of each such obligation.
4.2.    Participant acknowledges that money damages would not be sufficient
remedy for any breach of this Agreement by Participant, including breach of any
of the Post-Retirement Obligations, and the Company Group shall be entitled to
enforce such provisions by specific performance and injunctive or other


6

--------------------------------------------------------------------------------

EXHIBIT 10.1


equitable relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for such breach, but shall
be in addition to all remedies available at law or in equity to the Company
Group, including the recovery of damages from Participant and Participant’s
agents involved in such breach, all remedies related to the Retirement Benefits
covered by the “Compliance with Post-Retirement Obligations” Section of this
Agreement, and all remedies available to the Company Group pursuant to other
agreements with Participant or under any applicable law.
4.3.    It is expressly understood and agreed that the Company Group and
Participant consider each of the restrictions and obligations contained or
referenced in this Agreement to be reasonable and necessary to protect the
business of the Company Group. Nevertheless, if any of the aforesaid
restrictions are found by a court having jurisdiction to be unreasonable, or
overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for the restrictions therein set forth to be modified by such
court so as to be reasonable and enforceable and, as so modified by such court,
to be fully enforced.
4.4.    Protected Disclosures. Notwithstanding the obligations stated in this
Agreement, neither this Agreement nor any other agreement or policy of the
Company Group shall prohibit Participant from making the following protected
statements or disclosures: (a) disclosures of trade secrets made in confidence
to a federal, state, or local government official, or to an attorney, solely for
the purpose of reporting or investigating a suspected violation of law, or (b)
disclosures of trade secrets made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal or per court
order, or (c) disclosures of trade secrets by a plaintiff to his or her attorney
in a lawsuit for retaliation for reporting a suspected violation of law and use
of the trade secret information in the court proceeding, if any document
containing the trade secrets is filed under seal and does not disclose the trade
secrets, except pursuant to court order, or (d) other actions protected as
whistleblower activity under applicable law, or (e) as stated above in Section
3.6 (“Protected Agency Disclosures/ Participation” Section). Participant is not
required to notify the Company Group of these allowed reports or disclosures.
Participant acknowledges that Participant has read this Section 5 carefully.
5.    Miscellaneous. This Agreement shall be subject to the following additional
terms and conditions:
5.1.    Severability. Should a court declare or determine that any provision of
this Agreement is unmodifiable and illegal or invalid, the validity of the
remaining parts, terms or provisions of this Agreement will not be affected and
any illegal or invalid part, term, or provision, will not be deemed to be a part
of this Agreement.
5.2.    Notices. The Company Group and Participant may deliver any notice
required by the terms of this Agreement in writing or by electronic means. Any
such notice shall be deemed effective upon personal delivery, receipt (including
with respect to electronic communications), or upon deposit with the U.S. Postal
Service, by registered or certified mail, with postage and fees prepaid. The
notice shall be addressed to Vice President of Human Resources, Newpark
Resources, Inc., 9320 Lakeside Boulevard, Suite 100, The Woodlands, Texas 77381,
Attention: Legal Department, and to Participant at the address that he or she
most recently provided to the Company.
5.3.    Entire Agreement. Participant represents and acknowledges that in
executing this Agreement, Participant did not rely, and has not relied, on any
oral or written representations, agreements, or communications by any of the
Releasees, except as expressly contained in this Agreement. This Agreement, the
Other Obligations, the Program and any applicable equity award or plan documents
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied)


7

--------------------------------------------------------------------------------

EXHIBIT 10.1


which relate to the subject matter hereof; provided, however, that this
Agreement does not replace or supersede or modify any existing obligation,
including any Other Obligation, under applicable law or agreement regarding
confidentiality, fiduciary duties, non-competition or non-solicitation. Further,
the provisions of the Program and any applicable equity award and/or plan
documents shall continue to apply, and further provided that in case of
inconsistencies or ambiguities, the provisions of the Program shall prevail over
the provisions of this Agreement.
5.4.    Exclusive Dispute Resolution Procedure. In the event either party
contends the other has not complied with any provision of this Agreement (except
Section 5 of this Agreement, which is specifically excluded from this
pre-arbitration dispute resolution procedure), or asserts any claims under
ERISA, prior to seeking arbitration as provided for below, the party claiming a
violation of this Agreement, shall advise the other party, in writing, of the
specifics of the claim, including the specific provision alleged to have been
violated, as well as provide the other party with any supporting documentation
the party desires to produce at that time. If the Company is disputing amounts
that Participant contends are due to him or her, the Company shall provide a
complete statement of the amount it is disputing, the reason it is disputing it,
and supporting documentation upon request by Participant. The parties will
thereafter meet and attempt to resolve their differences in a period not to
exceed thirty (30) days, unless the parties agree in writing to mutually extend
the time for one additional thirty (30) day period. Following such attempts to
resolve any such dispute, either party may require arbitration of the other. In
order to do so, the request must be timely made, in writing, and delivered to
the other party (Participant or the Vice President of Human Resources) in the
manner outlined in Section 6.2 (“Notices” Section) within thirty (30) days
following the end of the resolution period (or any valid extension thereof)
referenced herein above. The parties hereto agree that any controversy or claim
arising out of or relating to this Agreement, or any dispute arising out of the
interpretation or application of this Agreement, which the parties hereto are
unable to resolve as provided for above, shall be finally resolved and settled
exclusively by arbitration in the city where the headquarters for the Company
are then located or such other location as the parties may agree, by a single
arbitrator in accordance with the substantive laws of the State of Texas to the
extent not preempted by ERISA, which shall govern all applicable benefits
issues, in keeping with the above required procedure. If the parties cannot
agree upon an arbitrator, then each party shall choose its own independent
representative, and those independent representatives shall choose the single
arbitrator within thirty (30) days of the date of the selection of the first
independent representative. The legal expenses of each party shall be borne by
him/her/it respectively. However, the cost and expenses of the arbitrator in any
such action shall be borne equally by the parties. The arbitrator’s decision,
judgment and award shall be final, binding and conclusive upon the parties and
may be entered in the highest court, state or federal, having jurisdiction. The
arbitrator to which any such dispute shall be submitted in accordance with the
provisions of this Section 6.4 shall only have jurisdiction and authority to
interpret, apply or determine compliance with the provisions of this Agreement,
but shall not have jurisdiction or authority to add to, subtract from, or alter
in any way the provisions of this Agreement. Notwithstanding anything to the
contrary in this Section 6.4, either party may commence in a court of competent
jurisdiction any action to obtain injunctive relief.
5.5.    Governing Law/Venue. This Agreement and the Program shall be governed
by, and construed in accordance with, the laws of the State of Texas, United
States of America. The venue for any and all disputes arising out of or in
connection with this Agreement shall be Harris County, Texas, United States of
America, and the courts sitting exclusively in Harris County, Texas, United
States of America shall have exclusive jurisdiction to adjudicate such disputes,
except as provided in Section 6.4.
5.6.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (a) be deemed a


8

--------------------------------------------------------------------------------

EXHIBIT 10.1


waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time or (b) preclude insistence upon strict compliance in
the future.
5.7.    Administration. Any determination by Company and its counsel in
connection with any question or issue arising under this Agreement shall be
conclusive and binding on Participant and all other persons having an interest
hereunder.
5.8.    Alienation of Interest Forbidden. The interest of Participant under this
Agreement or the benefits conveyed to Participant herein, may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits to Participant hereunder be liable for or subject to the
debts, contracts, liabilities, engagements or torts of Participant, nor shall
they be an asset in bankruptcy or subject to garnishment, attachment or other
legal or equitable proceedings.
5.9.    Successors and Assigns. The Company’s obligations under this Agreement
shall be binding upon the Company and its successors and assigns. The
obligations of Participant under the Release are binding upon Participant,
Participant’s executors, administrators, heirs, successors, representatives and
assignees. The rights and other obligations of Participant under this Agreement
are personal in nature and may not be assigned. The benefits of Participant’s
obligations under this Agreement shall inure to the benefit of every member of
the Company Group and their respective successors and assigns, and Participant
consents to the assignment of this Agreement by the Company, or by any member of
the Company Group, as may be applicable.
5.10.    Code Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the United States Internal Revenue Code and the
rules and regulations promulgated thereunder (collectively, “Code Section
409A”), and this Agreement and the Program shall, to the extent practicable, be
construed in accordance therewith. To the extent there is any ambiguity in this
Agreement as to its compliance with Code Section 409A, this Agreement shall be
read to conform with the requirements of Code Section 409A, and the Company may,
in its sole discretion, amend or replace this Agreement to cause this Agreement
to comply with Code Section 409A. Neither the Company nor Participant shall have
the right to accelerate or defer the delivery of any consideration provided
under this Agreement except to the extent specifically permitted or required by
Code Section 409A. Terms defined in this Agreement and the Program shall have
the meanings given such terms under Code Section 409A if and to the extent
required to comply with Code Section 409A. In any event, the Company makes no
representations or warranty and shall have no liability to Participant or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section. In the event a payment under this
Agreement is made within six (6) months following the date of Participant’s
separation from service (within the meaning of Code Section 409A), the following
additional payment timing rule shall apply: (i) if Participant is determined by
the Company to be a “specified employee” (within the meaning of Code Section
409A, determined using the identification methodology selected by the Company
from time to time), and (ii) the Company shall make a good faith determination
that an amount payable to Participant hereunder constitutes deferred
compensation (within the meaning of Code Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Code
Section 409A in order to avoid taxes or penalties under Code Section 409A, then
nothing in this Agreement shall require the Company to pay or authorize payment
of such amount on the otherwise scheduled payment date pursuant to this
Agreement but the Company shall instead pay it or authorize payment without
interest, on the first business day after such six-month period, or if earlier,
upon the Participant’s death.


9

--------------------------------------------------------------------------------

EXHIBIT 10.1


5.11.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.
5.12.    Titles and Headings. Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement.








[signature page to follow]


10

--------------------------------------------------------------------------------

EXHIBIT 10.1




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the Retirement Date.
NEWPARK RESOURCES, INC.:
 
PARTICIPANT:
 
 
 
By:    /s/ Paul L. Howes    
 
Signature: /s/ Bruce C. Smith    
Name:    Paul L. Howes    
 
Name:    Bruce C. Smith
Title:    President and CEO
 
Date:    July 2, 2019
Date:    July 2, 2019
 
 

            
NEWPARK RESOURCES, INC., by its signature below, agrees to the provisions
relating to Retirement Benefits as set forth in Section 2 of this Agreement,
pursuant and subject to all of the terms and conditions of this Agreement.
 
NEWPARK RESOURCES, INC.
 
 
 
By: /s/ Paul L. Howes    
 
Name:    Paul L. Howes
 
Date:    July 2, 2019

                            


        










                    
                
                




[Signature Page to Retirement and Restrictive Covenant Agreement and General
Release]






11